Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered December 4, 1997, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove that the complainant suffered a physical injury during the knife-point robbery. However, the complainant testified at trial that he was cut during the course of the robbery when the defen*637dant pressed a knife blade to his throat, and that the wound caused him pain for three or four days. He further testified that he could not sleep during this period and he stated that the pain was “like a needle in [his] eyes”. A mark was visible on his throat at the time of trial, which took place a year after the incident. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant inflicted a physical injury to the complainant during the incident (see, People v Rivera, 183 AD2d 792; People v Rosa, 155 AD2d 698). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.